[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                    MARCH 31, 2008
                                                  THOMAS K. KAHN
                            No. 07-15183
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

               D. C. Docket No. 07-00024-CR-4-SPM-WCS

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

DERRICK WILLIAMS,

                                                   Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (March 31, 2008)

Before BIRCH, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:
      Derrick Williams (“Williams”) appeals his sentence of 188 months

imprisonment, imposed following his guilty plea for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g). Williams contends that the

Armed Career Criminal Act (“ACCA”) should not have applied and that the

district court erred because 1) the court relied on a juvenile petition to determine

whether Williams used a firearm in connection with his conviction of aggravated

assault with a deadly weapon, and 2) the court, in determining that the ACCA

applied, considered a juvenile conviction that was not itself charged in the

indictment and decided by a jury. For the reasons below, we affirm.

                                    I. Background

      Williams was indicted for possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g). The government served notice that Williams

qualified for the fifteen-year mandatory minimum sentence under the ACCA based

on two adult convictions and one juvenile adjudication.

      Williams agreed to plead guilty pursuant to a written plea agreement. The

agreement explained that the possible mandatory minimum sentence would

increase to fifteen years if Williams qualified as an armed career criminal. At the

change of plea hearing, the court addressed the possible mandatory minimum if

Williams qualified as an armed career criminal, and defense counsel explained that



                                           2
Williams would challenge whether his juvenile convictions could be considered

violent felonies under the ACCA. Nevertheless, Williams pleaded guilty.

      Williams has a lengthy criminal history, including a juvenile adjudication for

aggravated battery with a deadly weapon. The commitment document for that

crime only states that Williams was adjudicated for aggravated battery with a

deadly weapon, while the charging document states more detail: it indicates that

the deadly weapon Williams used was a firearm. Additionally, Williams has two

adult convictions which are relevant in this case: attempted murder with a deadly

weapon and resisting arrest.

      At sentencing, Williams did not dispute that his adult convictions for

resisting arrest and attempted murder qualified as violent felonies for purposes of

the ACCA. However, Williams objected to the use of his juvenile conviction for

aggravated battery with a deadly weapon as a qualifying offense because the

commitment document did not clearly define the dangerous weapon as a firearm.

Williams asserted that the court was limited as to the documents it could review to

determine if the juvenile offense qualified as a violent felony, and he stated that

juvenile offenses should not be considered because they were not pled in the

indictment or proven to a jury. He further argued that the court could not consider

charging documents without first determining that the crime charged was the same



                                           3
crime for which he was convicted. The court viewed the charging petition and

commitment document and concluded that the aggravated battery offense was a

violent felony because the deadly weapon involved was a firearm.1 The court then

applied the ACCA and sentenced Williams to 188 months imprisonment.

                                   II. Standard of Review

       We review the district court’s legal interpretation of statutes and Sentencing

Guidelines de novo. United States v. Burge, 407 F.3d 1183, 1186 (11th Cir. 2005).

                                        III. Discussion

       On appeal, Williams argues that the district court improperly concluded that

his juvenile offense involved a firearm. He bases this contention on the fact that

the judgment document only states that he was guilty of using a “deadly weapon.”

According to Williams, a “deadly weapon” under Florida law could be a number of

objects. He asserts that, in the absence of any proof such as a plea agreement,

court finding, or an admission, the district court failed to establish that he had been

adjudicated guilty of an offense involving a firearm.

       A defendant is subject to the ACCA if he “violates section 922(g) . . . and

has three previous convictions by any court . . . for a violent felony or a serious

drug offense, or both, committed on occasions different from one another.” 18


       1
          At sentencing, the government also cited the police reports and probable cause affidavits,
but the court stated that it was not considering those documents in reaching its decision.

                                                 4
U.S.C. § 924(e)(1). The term “violent felony” under § 924(e)(2)(B),

      means any crime punishable by imprisonment for a term exceeding
      one year, or any act of juvenile delinquency involving the use or
      carrying of a firearm, knife, or destructive device that would be
      punishable by imprisonment for such term if committed by an adult,
      that (i) has as an element the use, attempted use, or threatened use of
      physical force against the person of another; or (ii) is burglary, arson,
      or extortion, involves use of explosives, or otherwise involves conduct
      that presents a serious potential risk of physical injury to another.

18 U.S.C. § 924(e)(2)(B). “[T]he term ‘conviction’ includes a finding that a

person has committed an act of juvenile delinquency involving a violent felony.”

18 U.S.C. § 924(e)(2)(C). Because Williams did not dispute that he had two

qualifying offenses as an adult (the attempted murder and resisting arrest

convictions), the only issue is whether his juvenile conviction qualified as a third

predicate offense under the ACCA. We affirm the district court’s finding that the

juvenile aggravated battery conviction was a qualifying offense.

      Generally, when a court considers the application of a sentencing

enhancement it should follow a “categorical approach” and “consider only the fact

of conviction and the statutory definition of the prior offense.” Burge, 407 F.3d at

1187. The district court may, however, “look beyond the conviction when

sentence enhancements are based on a defendant’s prior conduct or crime.” Id.

Under such circumstances, the district court “may look behind the judgment of

conviction when it is impossible to determine from the face of the judgment or

                                           5
statute whether the prior crime satisfies the enhancement statute.” Id. The district

court’s review, however, “is limited to the terms of the charging document, the

terms of a plea agreement or transcript of colloquy between judge and defendant in

which the factual basis for the plea was confirmed by the defendant, or to some

comparable judicial record of this information.” Id. (quoting Shepard v. United

States, 544 U.S. 13, 125 S. Ct. 1254, 1263, 161 L. Ed. 2d 205 (2005) (emphasis

added).

       Here, the commitment document reflects that Williams was convicted as a

juvenile of aggravated battery with a deadly weapon. The commitment document

does not specify whether the “deadly weapon” was a firearm. The transcript of the

sentencing hearing in this case, however, reflects that the district court had before

it a copy of the charging document in the juvenile proceedings and the district

court relied on the charging document to conclude that Williams used a firearm in

connection with that crime. Reading the charging document and commitment

papers together, the district court properly concluded that the deadly weapon

involved in the juvenile offense was a firearm.2 Because a firearm was involved,

       2
         At sentencing, the judge also viewed a petition for an unrelated aggravated assault with a
deadly weapon involving a firearm. The judge indicated that this charge—along with the aggravated
battery with a deadly weapon charge—are qualifying offenses under the ACCA. Use of the
aggravated assault with a deadly weapon charge to invoke the ACCA was error as there was no
commitment document or other document indicating that Williams was adjudicated for the same
offense with which he was charged. The court’s error was harmless, however, because the
aggravated battery with a deadly weapon adjudication was sufficient to trigger the ACCA when

                                                6
the adjudication was a qualifying offense under the ACCA, and because Williams

had two other qualifying convictions—that he did not dispute—the court properly

applied the ACCA enhancement.

       Williams also argues that juvenile convictions should not be counted as

qualifying offenses under the ACCA, but he concedes that this court has already

rejected that argument in Burge. See Burge, 407 F.3d 1187, 1191. This court is

bound by decisions of prior panels until overruled by this court sitting en banc or

by the Supreme Court. United States v. Steele, 147 F.3d 1316, 1317-18 (11th Cir.

1998). Accordingly, we need not address Williams’s second ground for appeal.

                                      IV. Conclusion

       For the reasons stated above, we AFFIRM.




combined with the convictions for attempted murder and resisting arrest.

                                               7